DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: On page 1 of the specification, all references to the claims should be removed.  
Appropriate correction is required.
Claim Objections
Claims 3, 8, and 20 are objected to because of the following informalities:  
In regards to claim 3, line 3, a comma should be inserted between the phrase “open position” and the word “which.”
In regards to claim 8, line 2, the phrase “the car door handle” should be changed to “the door handle,” and in line 3, the phrase “the handle” should be changed to “the door handle.”
In regards to claim 20, line 2, the phrase “a car door” should be changed to “the car door.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 12, it is unclear how the longitudinal handle axis intersects the pivot axis.  If the longitudinal handle axis extends along the length of the handle section 10, then the longitudinal handle axis would be offset from the pivot axis 24 because, as shown in Figure 2, the pivot axis is located behind the handle section 10 and therefore, the two axes would never intersect.  
In regards to claim 8, the relationship between the “car door handle” recited in line 2 and the “door handle” recited in line 1 is unclear from the claim language.  It is understood from the specification that the “car door handle” is equivalent to the “door handle” and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
In regards to claim 8, the relationship between the “handle” recited in line 3 and the “door handle” recited in line 1 is unclear from the claim language.  It is understood from the specification that the “handle” is equivalent to the “door handle” and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
In regards to claim 17, the specification does not provide support for the visible surface, which is assumed to be the front surface of portion 10 of the handle, is the only surface or portion of the handle visible when the handle is in the locked orientation.  The specification does not discuss the visible surface relative to the mounting of the handle to the door, so as to provide support for the language of claim 17.  The claim will be examined as written.
In regards to claim 17, the term “smoothness” is a relative term which renders the claim indefinite. The term “smoothness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The extent to which the surface is “smooth” cannot be determined by the claim language.
In regards to claim 20, the relationship between the “car door” recited in claim 20 and the “car door” recited in claim 17 is unclear from the claim language.  It is understood from the specification that the “car door” in claim 20 is equivalent to the “car door” in claim 17, and will be examined as such.  See claim objection above.
In regards to claims 2-7, 9-16, 18, and 19, the claims are rejected under 35 U.S.C. 112(b) as being dependent upon rejected claims 1, 8, and 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belchine, III et al. (US-7527307).
For the rejections below, claims 1 and 12 have been examined as written in regards to the rejection of these claims under 35 U.S.C. 112(b) in Paragraph 7 of the current Office Action.
In regards to claim 1, Belchine, III et al. discloses a door handle for a car, the door handle comprising: a handle section 54, 56 (as a unit) having a free end 76 and defining a longitudinal handle axis (see Figure 7 below); a counterweight section (see Figure 7 below) connected to an extending from the handle section opposite the free end; and a pivoting bearing section (see Figure 7 below) connected to and extending from the handle section and defining a pivot axis (axis through opening 64, Figure 7), wherein the longitudinal handle axis intersects the pivot axis (see Figure 7 below).

    PNG
    media_image1.png
    948
    624
    media_image1.png
    Greyscale

In regards to claim 2, Belchine, III et al. discloses a centroid of the door handle lies along the pivot axis (Col. 5, lines 4-9).
In regards to claim 3, Belchine, III et al. discloses that the pivot bearing section is configured to be mounted directly on a car door (the car door is considered as the interior of the door and the handle base 10 as a unit, Col. 2, lines 60-62) to pivot about the pivot axis between a closed position and an open position which unlocks the car door, and wherein the door handle is unitary (the handle is a unit or single thing).
In regards to claim 4, Belchine, III et al. discloses that the counterweight section includes a counterweight 58 partially enclosed within a plastic section (the counterweight section including or being in the form of a section that is made of plastic, Col. 4, lines 11-16), and wherein the plastic section is transversely offset from the handle section to form a spacing between the plastic section and the handle section (see Figure 7 on Page 6 of the current Office Action).
In regards to claim 5, Belchine, III et al. discloses that the counterweight section includes a holding bracket (see Figure 5 below) that extends from a first side of the plastic section to a second side of the plastic section to partially cover the counterweight (Figures 5 and 7).

    PNG
    media_image2.png
    647
    949
    media_image2.png
    Greyscale

In regards to claim 6, Belchine, III et al. discloses that the holding bracket extends in a direction parallel to the longitudinal handle axis (the holding bracket having at least a portion that extends in a direction parallel to the longitudinal handle axis, Figures 5 and 7).
In regards to claim 8, Belchine, III et al. discloses an interior door handle for a car, the door handle comprising: a handle section 54, 56 (as a unit) defining a free end 76 and a visible surface 74 of the door handle; a counterweight section (see Figure 7 on Page 6 of the current Office Action) extending from the door handle opposite the free end; a pivoting bearing section (see Figure 7 on Page 6 of the current Office Action) disposed between the free end and the counterweight section, the pivot bearing section defining a pivot axis (axis extending through opening 64, Figures 5 and 7); and an unlocking section 109 configured to be coupled to a door lock of a car door, the unlocking section extending transversely from the pivoting bearing section and secured to the pivoting bearing section via first and second ribs integrally formed with the door handle (see portion of Figure 5 below, with the unlocking section extending downwardly so as to extend at a right angle to the pivoting bearing section).

    PNG
    media_image3.png
    701
    1031
    media_image3.png
    Greyscale

In regards to claim 9, Belchine, III et al. discloses that the first and second ribs form an interior cavity (see portion of Figure 5 above) proximate the counterweight section and opposite the visible surface.
In regards to claim 10, Belchine, III et al. discloses that the pivoting bearing section defines a passageway 64 that extends along the pivot axis, through the interior cavity, and is configured to pivotably mount the door handle directly to the car door (the car door is considered as the interior of the door and the handle base 10 as a unit, Col. 2, lines 60-62).
In regards to claim 11, Belchine, III et al. discloses that the first rib is skewed relative to the pivot axis (skewed or at an angle relative to the pivot axis, Figure 5).
In regards to claim 12, Belchine, III et al. discloses that the handle section defines a longitudinal axis (see Figure 7 on Page 6 of the current Office Action) that extends between the free end and the pivoting bearing section, and wherein the longitudinal axis intersects the pivot axis (Figures 5 and 7).
In regards to claim 13, Belchine, III et al. discloses that the counterweight section includes a latching receptacle (opening in which the counterweight 58 is received, Figure 5) that is configured to receive and secure a counterweight 58 via a force fit (the engagement between the counterweight and the receptacle is a force fit because of the snapping cooperation between the counterweight and the receptacle, Col. 4, lines 20-31).
In regards to claim 14, Belchine, III et al. discloses that the latching receptacle includes a first wall (see portion of Figure 5 on Page 8 of the current Office Action) that extends parallel to a second wall (see portion of Figure 5 on Page 8 of the current Office Action), and a third wall (see portion of Figure 5 on Page 8 of the current Office Action) that extends perpendicular to each of the first wall and the second wall.
In regards to claim 15, Belchine, III et al. discloses that each of the first, second, and third walls define a first height (see portion of Figure 5 on Page 8 of the current Office Action), and the counterweight defines a second height (see portion of Figure 5 on Page 8 of the current Office Action), and wherein the second height is greater than the first height so that the counterweight extends above the first, second, and third walls (portion 94 of the counterweight extends above or in an upwardly direction so as to be above the walls, Figure 7).
In regards to claim 16, Belchine, III et al. discloses that the latching receptacle is offset from an opposing side (underside of the visible surface facing portion 60 of the handle) of the visible surface.
Claim(s) 1-6, 8, 9, 11-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichino (US-7036857).
For the rejections below, claims 1 and 12 have been examined as best understood in regards to the rejection of these claims under 35 U.S.C. 112(b) in Paragraph 7 of the current Office Action.
In regards to claim 1, Ichino discloses a door handle for a car, the door handle comprising: a handle section 62 having a free end (end facing reference character 14, Figure 4) and defining a longitudinal handle axis (axis extending along the length of the handle section, Figures 4-6 and 9-12); a counterweight section (see Figure 10 below) connected to an extending from the handle section opposite the free end; and a pivoting bearing section (see Figure 10 below) connected to and extending from the handle section and defining a pivot axis A, wherein the longitudinal handle axis is offset from the pivot axis (Figure 4).

    PNG
    media_image4.png
    428
    866
    media_image4.png
    Greyscale

In regards to claim 2, Ichino discloses a centroid of the door handle lies along the pivot axis (Col. 5, 51-59).
In regards to claim 3, Ichino discloses that the pivot bearing section is configured to be mounted directly on a car door (the car door is considered as the door 12 and the bracket 30 as a unit, Figure 4) to pivot about the pivot axis between a closed position and an open position which unlocks the car door, and wherein the door handle is unitary (the handle is a unit or single thing).
In regards to claim 4, Ichino discloses that the counterweight section includes a counterweight 66 partially enclosed within a plastic section (the counterweight section including or being in the form of a section that is made of plastic, Col. 5, line 4-15), and wherein the plastic section is transversely offset from the handle section to form a spacing between the plastic section and the handle section (Figure 10).
In regards to claim 5, Ichino discloses that the counterweight section includes a holding bracket (bracket at reference character 64 in Figure 6) that extends from a first side of the plastic section to a second side of the plastic section to partially cover the counterweight (see Figure 11 below).

    PNG
    media_image5.png
    317
    891
    media_image5.png
    Greyscale

In regards to claim 6, Ichino discloses that the holding bracket extends in a direction parallel to the longitudinal handle axis (the holding bracket having at least a portion that extends in a direction parallel to the longitudinal handle axis, Figure 11).
In regards to claim 8, Ichino discloses an interior door handle for a car, the door handle comprising: a handle section 62 defining a free end (end facing reference character 14, Figure 4) and a visible surface (surface at the indicator line for reference character 62, Figure 4) of the door handle; a counterweight section (see Figure 10 on Page 12 of the current Office Action) extending from the door handle opposite the free end; a pivoting bearing section (see Figure 10 on Page 12 of the current Office Action) disposed between the free end and the counterweight section, the pivot bearing section defining a pivot axis A; and an unlocking section 68 configured to be coupled to a door lock of a car door, the unlocking section extending transversely from the pivoting bearing section (Figure 10) and secured to the pivoting bearing section via first and second ribs integrally formed with the door handle (see portion of Figure 3 below).

    PNG
    media_image6.png
    522
    615
    media_image6.png
    Greyscale

In regards to claim 9, Ichino discloses that the first and second ribs form an interior cavity (space between the ribs, see Figure 3 above) proximate the counterweight section and opposite the visible surface (Figure 10).
In regards to claim 11, Ichino discloses that the first rib is skewed relative to the pivot axis (skewed or at an angle relative to the pivot axis, Figure 5).
In regards to claim 12, Ichino discloses that the handle section defines a longitudinal axis (axis extending along the length of the handle section, Figure 10) that extends between the free end and the pivoting bearing section, and wherein the longitudinal axis is offset from the pivot axis (Figure 4).
In regards to claim 13, Ichino discloses that the counterweight section includes a latching receptacle 64b that is configured to receive and secure a counterweight 66 via a force fit (the engagement between the counterweight and the receptacle is a force fit because of the snapping cooperation between the counterweight and the receptacle, Col. 5, lines 63-65).
In regards to claim 14, Ichino discloses that the latching receptacle includes a first wall (see Figure 11 on Page 13 of the current Office Action) that extends parallel to a second wall (see Figure 11 on Page 13 of the current Office Action), and a third wall (see Figure 11 on Page 13 of the current Office Action) that extends perpendicular to each of the first wall and the second wall.
In regards to claim 16, Ichino discloses that the latching receptacle is offset from an opposite side of the visible surface (Figure 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belchine, III et al. (US-7527307) in view of Ryder (GB 2432881 A).  Belchine, III et al. discloses the door handle as applied to claims 1-6 above, with the counterweight capable of being secured within the counterweight section in a variety of ways (Col. 4, lines 35-41), but fails to specify that the plastic section includes a first elastic latching arm, a second elastic latching arm, and a third elastic latching arm to secure the counterweight within the counterweight section.  Ryder teaches a component 222 secured by a first, a second, and a third elastic latching arm 231 (Figure 2 and Page 5, third full paragraph on the page).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include first, second, and third elastic latching arms to hold the counterweight of Belchine, III et al. in place in order to ensure that the counterweight remains secured in the counterweight section.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichino (US-7036857) in view of Ryder (GB 2432881 A).  Ichino discloses the door handle as applied to claims 1-6 above, with the counterweight capable of being secured within the counterweight section with a snap fit connection, but fails to specify that the plastic section includes a first elastic latching arm, a second elastic latching arm, and a third elastic latching arm to secure the counterweight within the counterweight section.  Ryder teaches a component 222 secured by a first, a second, and a third elastic latching arm 231 (Figure 2 and Page 5, third full paragraph on the page).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include first, second, and third elastic latching arms to hold the counterweight of Ichino in place in order to ensure that the counterweight remains secured in the counterweight section.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pudney (US Pub. No. 2005/0093306), and further in view of Buedenbender (EP 568896 A2).
In regards to claim 17, Ichino discloses a door handle for a car, the door handle comprising: a handle section 62 having a free end (end facing reference character 14, Figure 4) and continuous visible surface (surface at the indicator line for reference character 62, Figure 4) configured so that the visible surface is visible when the door handle is in a locked orientation on an interior side 22 of a car door 12 (Figure 2); a counterweight section (see Figure 10 on Page 11 of the current Office Action) opposite the free end, the counterweight section connected to and extending transversely from the handle section opposite the visible surface (Figure 10); and a latching receptacle 64b extending from the counterweight section and offset transversely from an opposite side (side at reference character 62 in Figure 10) of the visible surface to define a spacing (see Figure 10 on Page 11 of the current Office Action), with the continuous visible surface being smooth.
Ichino discloses that portion 64 is visible when the door handle is in the locked orientation, and therefore, fails to disclose that the visible surface is the only portion visible when the door handle is in the locked orientation.  Pudney teaches a door handle 102 having a visible surface (surface at the indicator line for reference character 102, Figure 2) that is the only portion of the door handle visible when the door handle is in a locked orientation (Figure 3) because the device includes a cover 140 to cover the other possibly visible components (Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a cover to cover portion 64 of Ichino so as to provide a more aesthetically pleasing handle and door combination.
In regards to the limitation that the spacing is “configured to absorb shrinkage to thereby preserve a “smoothness” of the continuous visible surface, the examiner would also like to point out that this limitation is a process limitation relating to the method or process by which the device is being fabricated.  Therefore, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Thus, since Ichino discloses the same final product as applicant, the claimed limitations are met.  The examiner would also like to state that even though Ichino fails to specify that the spacing can absorb shrinkage, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the handle of Ichino may experience shrinkage during manufacturing, as taught by Buedenbender (Paragraph 25 of the Computer Generated Translation), with the spacing being capable of absorbing shrinkage during manufacturing of the handle since the result of the manufacturing of the handle Ichino is  the intended shape of the handle including a “smooth” continuous visible surface as shown in the drawings.  
In regards to claim 18, Ichino discloses that the latching receptacle is configured to receive a counterweight 66 via a force fit (the engagement between the counterweight and the receptacle is a force fit because of the snapping cooperation between the counterweight and the receptacle, Col. 5, lines 63-65).
In regards to claim 19, Ichino discloses a pivoting bearing section (see Figure 10 on Page 12 of the current Office Action) that extends vertically proximate to the opposite side of the visible surface (has at least a portion or dimension that extends vertically, Figure 11) and defines a pivot axis A.
In regards to claim 20, Ichino discloses that the pivoting bearing section is configured to pivotably secure the door handle directly to the car door (the car door is considered as door 12 and the bracket 30 as a unit, Figure 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 6, 2022